J-S22011-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              : IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                Appellee                   :
                                           :
                   v.                      :
                                           :
RAYMOND J. RIVERA,                         :
                                           :
                Appellant                  : No. 948 WDA 2014

         Appeal from the Judgment of Sentence November 14, 2013
           in the Court of Common Pleas of Westmoreland County
             Criminal Division at No(s): CP-65-CR-0004795-2011

BEFORE:     PANELLA, LAZARUS, and STRASSBURGER, JJ.*

DISSENTING MEMORANDUM BY STRASSBURGER, J.: FILED JUNE 18, 2015

      Because the trial court erred in ruling that Dr. Wettstein’s report was

inadmissible, I respectfully dissent and offer the following analysis.

      Dr. Wettstein opined to a reasonable degree of medical certainty that

Appellant suffered from “paranoid delusional disorder” which was “present

now and [was] present at the time of the alleged offense.” Wettstein’s

Report at 13-14.     In order to prevail in a claim for self-defense, “the

defendant in fact must have acted out of an honest, bona fide belief that he

was in imminent danger.” Commonwealth v. Light, 326 A.2d 288, 292

(Pa. 1974) (plurality).    This testimony would have been relevant to aid a

jury in assessing Appellant’s state of mind. Accordingly, the trial court erred

in excluding this testimony and Appellant is entitled to a new trial.




*Retired Senior Judge assigned to the Superior Court.